Exhibit 10.2

 

RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is entered into effective as of
April 19, 2006, between Michael H. Owens, M.D. (“Employee”) and iVOW, Inc., a
Delaware corporation (the “Company”). This Agreement is intended to provide
Employee with certain benefits described herein upon the occurrence of specific
events. Certain capitalized terms used in this Agreement are defined in Article
4.

 

RECITALS

 

A.            The Board of Directors (the “Board”) believes it is in the best
interests of the Company and its stockholders to retain Employee and provide
incentives to Employee to continue in the service of the Company and aid in any
Change of Control (as defined below) event.

 

B.            To accomplish the foregoing objectives, the Board has directed the
Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.

 

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Employee
by the Company, the parties hereto agree as follows:

 


ARTICLE 1
CHANGE OF CONTROL


 


1.1   TRIGGER EVENTS. IF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY SURVIVING
COMPANY (AS DEFINED BELOW) TERMINATES UNDER CIRCUMSTANCES CONSTITUTING A COVERED
EVENT (AS DEFINED BELOW), SUBJECT TO EMPLOYEE’S OBLIGATIONS AND SUCH OTHER TERMS
AND CONDITIONS AS DESCRIBED HEREIN, INCLUDING WITHOUT LIMITATION THOSE SET FORTH
IN SECTION 3.2, EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING BENEFITS SET
FORTH IN SECTIONS 1.2 AND 1.3.


 


1.2   SALARY; SEVERANCE. EMPLOYEE SHALL RECEIVE ANY BASE SALARY THAT HAS ACCRUED
BUT IS UNPAID AS OF THE DATE OF A COVERED EVENT, AND CONTINGENT UPON THE
EMPLOYEE’S EXECUTION OF THE RELEASE (ATTACHED HERETO AS ATTACHMENT A)(THE
“EFFECTIVE DATE”), EMPLOYEE SHALL ALSO BE ENTITLED TO RECEIVE SEVERANCE IN AN
AMOUNT EQUAL TO TWELVE (12) MONTHS OF HIS BASE SALARY (LESS PAYROLL DEDUCTIONS
AND ALL REQUIRED WITHHOLDINGS) THAT EMPLOYEE WAS RECEIVING IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE, PAYABLE IN TWELVE (12) EQUAL MONTHLY PAYMENTS BEGINNING ON
THE EFFECTIVE DATE.


 


1.3   HEALTH INSURANCE COVERAGE IN THE EVENT OF CHANGE OF CONTROL. PROVIDED THAT
EMPLOYEE MAKES A TIMELY ELECTION TO CONTINUE COVERAGE UNDER THE COMPANY’S GROUP
HEALTH PLAN PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF
1985 (“COBRA”) IN CONNECTION WITH A COVERED EVENT, THE COMPANY WILL PAY
EMPLOYEE’S COBRA PREMIUMS FOR A MAXIMUM PERIOD OF TWELVE (12) MONTHS FOLLOWING
THE EFFECTIVE DATE OF SUCH COVERED EVENT (THE “COBRA CONTINUATION PERIOD”). IN
ADDITION, IF EMPLOYEE’S SPOUSE AND/OR DEPENDENTS WERE ENROLLED IN THE COMPANY’S
GROUP HEALTH PLAN ON THE DATE OF THE COVERED EVENT, THE COMPANY WILL

 

--------------------------------------------------------------------------------


 

pay the COBRA premiums for Employee’s eligible dependents during the COBRA
Continuation Period, but only to the same extent that such dependents’ premiums
under such plan were paid by the Company prior to the date of such Covered
Event. No provision of this Agreement will affect the continuation coverage
rules under COBRA, except that the Company’s payment of any applicable premiums
during the COBRA Continuation Period will be credited as payment by Employee for
purposes of the Employee’s payment required under COBRA. At the conclusion of
the COBRA Continuation Period, Employee will be responsible for the entire
payment of premiums required under COBRA for the remaining duration of
eligibility for COBRA, if any. Nothing in this Section 1.3 shall restrict the
ability of the Company or its successor from changing the provider and/or some
or all of the terms of such health insurance plan, provided that all similarly
situated participants are treated the same and provided, further, that Employee
and his eligible dependents receive approximately the same benefits they were
eligible to receive prior to the change in provider and/or some or all of the
terms of such health insurance plan.


 


ARTICLE 2


NON-CHANGE OF CONTROL


 


2.1   TRIGGER EVENTS. IF THE COMPANY TERMINATES EMPLOYEE’S EMPLOYMENT WITHOUT
CAUSE (AS DEFINED BELOW) OR EMPLOYEE RESIGNS UNDER CIRCUMSTANCES CONSTITUTING AN
INVOLUNTARY TERMINATION (AS DEFINED BELOW) PRIOR TO A CHANGE OF CONTROL (I.E.,
DOES NOT QUALIFY AS A COVERED EVENT)(A “TERMINATION EVENT”), SUBJECT TO
EMPLOYEE’S OBLIGATIONS AND SUCH OTHER TERMS AND CONDITIONS AS DESCRIBED HEREIN,
INCLUDING WITHOUT LIMITATION THOSE SET FORTH IN SECTION 3.2, EMPLOYEE SHALL BE
ENTITLED TO RECEIVE THE FOLLOWING BENEFITS SET FORTH IN SECTIONS 2.2 AND 2.3.


 


2.2   SALARY; SEVERANCE. EMPLOYEE SHALL RECEIVE ANY BASE SALARY THAT HAS ACCRUED
BUT IS UNPAID AS OF THE DATE OF A TERMINATION EVENT, AND CONTINGENT UPON THE
EMPLOYEE’S EXECUTION OF THE RELEASE (ATTACHED HERETO AS ATTACHMENT A)(THE
“TERMINATION EFFECTIVE DATE”), EMPLOYEE SHALL ALSO BE ENTITLED TO RECEIVE
SEVERANCE IN AN AMOUNT EQUAL TO SIX (6) MONTHS OF HIS BASE SALARY (LESS PAYROLL
DEDUCTIONS AND ALL REQUIRED WITHHOLDINGS) THAT EMPLOYEE WAS RECEIVING
IMMEDIATELY PRIOR TO THE TERMINATION EFFECTIVE DATE, PAYABLE IN SIX (6) EQUAL
MONTHLY PAYMENTS BEGINNING ON THE TERMINATION EFFECTIVE DATE.


 


2.3   HEALTH INSURANCE COVERAGE IN THE EVENT OF A TERMINATION EVENT. PROVIDED
THAT EMPLOYEE MAKES A TIMELY ELECTION TO CONTINUE COVERAGE UNDER THE COMPANY’S
GROUP HEALTH PLAN PURSUANT TO COBRA IN CONNECTION WITH A TERMINATION EVENT, THE
COMPANY WILL PAY EMPLOYEE’S COBRA PREMIUMS FOR A MAXIMUM PERIOD OF SIX (6)
MONTHS FOLLOWING THE EFFECTIVE DATE OF SUCH TERMINATION EVENT (THE “NON-CHANGE
COBRA CONTINUATION PERIOD”). IN ADDITION, IF EMPLOYEE’S SPOUSE AND/OR DEPENDENTS
WERE ENROLLED IN THE COMPANY’S GROUP HEALTH PLAN ON THE DATE OF THE TERMINATION
EVENT, THE COMPANY WILL PAY THE COBRA PREMIUMS FOR EMPLOYEE’S ELIGIBLE
DEPENDENTS DURING THE NON-CHANGE COBRA CONTINUATION PERIOD, BUT ONLY TO THE SAME
EXTENT THAT SUCH DEPENDENTS’ PREMIUMS UNDER SUCH PLAN WERE PAID BY THE COMPANY
PRIOR TO THE DATE OF SUCH TERMINATION EVENT. NO PROVISION OF THIS AGREEMENT WILL
AFFECT THE CONTINUATION COVERAGE RULES UNDER COBRA, EXCEPT THAT THE COMPANY’S
PAYMENT OF ANY APPLICABLE PREMIUMS DURING THE NON-CHANGE COBRA CONTINUATION
PERIOD WILL BE CREDITED AS PAYMENT BY EMPLOYEE FOR PURPOSES OF THE EMPLOYEE’S
PAYMENT REQUIRED UNDER COBRA. AT THE CONCLUSION OF THE NON-CHANGE COBRA
CONTINUATION PERIOD, EMPLOYEE WILL BE RESPONSIBLE FOR THE ENTIRE PAYMENT OF
PREMIUMS REQUIRED UNDER COBRA FOR THE REMAINING DURATION OF ELIGIBILITY FOR
COBRA, IF ANY.

 

2

--------------------------------------------------------------------------------


 

Nothing in this Section 2.3 shall restrict the ability of the Company or its
successor from changing the provider and/or some or all of the terms of such
health insurance plan, provided that all similarly situated participants are
treated the same and provided, further, that Employee and his eligible
dependents receive approximately the same benefits they were eligible to receive
prior to the change in provider and/or some or all of the terms of such health
insurance plan.


 


ARTICLE 3
LIMITATIONS AND CONDITIONS ON BENEFITS


 


3.1   WITHHOLDING OF TAXES. THE COMPANY AND EMPLOYEE SHALL AGREE WHETHER THE
COMPANY SHALL WITHHOLD APPROPRIATE FEDERAL, STATE, LOCAL (AND FOREIGN, IF
APPLICABLE) INCOME AND EMPLOYMENT TAXES FROM ANY PAYMENTS HEREUNDER.


 


3.2   RELEASE PRIOR TO RECEIPT OF BENEFITS. UPON THE OCCURRENCE OF A COVERED
EVENT OR A TERMINATION EVENT, AND PRIOR TO THE RECEIPT OF ANY BENEFITS UNDER
THIS AGREEMENT ON ACCOUNT OF THE OCCURRENCE OF SUCH COVERED EVENT OR TERMINATION
EVENT, EMPLOYEE SHALL EXECUTE A RELEASE (THE “RELEASE”) IN THE FORM INCORPORATED
HEREIN AND ATTACHED HERETO AS ATTACHMENT A.


 


ARTICLE 4
DEFINITIONS


 

For purposes of this Agreement, the following terms are defined as follows:

 


4.1   “BASE SALARY” MEANS THE EMPLOYEE’S BASE SALARY (EXCLUSIVE OF BONUSES AND
OTHER FORMS OF SUPPLEMENTAL COMPENSATION) AT THE RATE IN EFFECT DURING THE LAST
REGULARLY SCHEDULED PAYROLL PERIOD IMMEDIATELY PRECEDING THE DATE OF THE EVENT
IN QUESTION, COMPUTED BEFORE ANY DEFERRALS OR PRE- OR POST-TAX PAYROLL
DEDUCTIONS, UNLESS A DIFFERENT TIME PERIOD FOR ESTABLISHING BASE SALARY IS
EXPRESSLY SET FORTH IN THIS AGREEMENT.


 


4.2   “CAUSE” SHALL MEAN THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:
(I) EMPLOYEE’S CONVICTION OF, OR PLEA OF NO CONTEST WITH RESPECT TO, ANY FELONY
INVOLVING FRAUD OR DISHONESTY; (II) EMPLOYEE’S PARTICIPATION IN A FRAUD OR ACT
OF DISHONESTY AGAINST THE COMPANY THAT RESULTS IN MATERIAL HARM TO THE BUSINESS
OF THE COMPANY; (III) EMPLOYEE’S MATERIAL BREACH OF ANY CONTRACT OR AGREEMENT OR
DIRECT ORDER BETWEEN EMPLOYEE AND THE COMPANY OR ANY STATUTORY DUTY EMPLOYEE
OWES TO THE COMPANY; (IV) EMPLOYEE’S WILLFUL FAILURE OR REFUSAL TO COMPLY WITH A
LAWFUL INSTRUCTION OF THE BOARD; OR (V) EMPLOYEE’S HABITUAL NEGLECT OF DUTIES OR
INCOMPETENCE THAT RESULTS IN MATERIAL HARM TO THE BUSINESS OF THE COMPANY;
PROVIDED, HOWEVER, THAT WITH RESPECT TO A TERMINATION BASED ON CLAUSES (III)
AND/OR (V) ABOVE, THE ACTION OR CONDUCT CONTINUES AFTER THE COMPANY HAS PROVIDED
EMPLOYEE WITH WRITTEN NOTICE THEREOF AND 15 DAYS TO CURE THE SAME.


 


4.3   “CHANGE OF CONTROL” MEANS (A) ANY BONA FIDE SALE, CONVEYANCE OR
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS (INCLUDING,
WITHOUT LIMITATION, A GRANT OF AN EXCLUSIVE LICENSE OR EXCLUSIVE LICENSES TO ALL
OR SUBSTANTIALLY ALL OF THE CORPORATION’S INTELLECTUAL PROPERTY) OR (B) THE
ACQUISITION OF THE COMPANY BY MEANS OF CONSOLIDATION, MERGER OR OTHER FORM OF
CORPORATE REORGANIZATION BY A SINGLE OR RELATED SERIES OF TRANSACTIONS IN WHICH
THE OUTSTANDING SHARES OF THE COMPANY ARE CONVERTED OR EXCHANGED FOR SECURITIES
OR OTHER CONSIDERATION ISSUED, OR CAUSED TO BE ISSUED, BY THE ACQUIRING
CORPORATION OR ITS SUBSIDIARY, UNLESS THE COMPANY’S

 

3

--------------------------------------------------------------------------------


 

stockholders of record as constituted immediately prior to such sale,
conveyance, disposition or acquisition will hold more than a majority of the
voting power of the surviving entity immediately following such sale,
conveyance, disposition or acquisition.


 


4.4   “COVERED EVENT” MEANS (I) THE TERMINATION OF EMPLOYEE’S EMPLOYMENT BY THE
COMPANY OR ANY SURVIVING COMPANY WITHOUT CAUSE WITHIN TWELVE (12) MONTHS OF A
CHANGE OF CONTROL OR (II) EMPLOYEE RESIGNS UNDER CIRCUMSTANCES CONSTITUTING AN
INVOLUNTARY TERMINATION WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL.


 

3.5   “Involuntary Termination” means Employee’s resignation or termination of
employment with the Company or any Surviving Company within 60 days following:
(i) a reduction in Employee’s level of compensation (including Base Salary and
fringe benefits) by more than fifteen percent (15%) in the aggregate (other than
in connection with a general decrease in the salary applicable to all executives
of the Company or all executives of any Surviving Company), (ii) a relocation by
the Company or any Surviving Company of Employee’s work site to a facility or
location more than 50 miles from Employee’s principal work site for the Company
at the time of the Change of Control, (iii) a material reduction in Employee’s
duties or responsibilities without Employee’s consent, or (iv) a reduction in
the number of weeks of paid vacation that Employee is eligible to take without
Employee’s consent.

 

3.6   “Surviving Company” means any company into which the Company is merged or
consolidated in connection with a Change of Control.

 


ARTICLE 5
GENERAL PROVISIONS


 


5.1   EMPLOYMENT STATUS. THIS AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT OR IMPOSE ON EMPLOYEE ANY OBLIGATION TO REMAIN AS AN EMPLOYEE, OR
IMPOSE ON THE COMPANY ANY OBLIGATION (I) TO RETAIN EMPLOYEE AS AN EMPLOYEE, (II)
TO CHANGE THE STATUS OF EMPLOYEE AS AN AT-WILL EMPLOYEE, (III) TO CHANGE THE
COMPANY’S POLICIES REGARDING TERMINATION OF EMPLOYMENT; OR (IV) TO BE UNABLE TO
TERMINATE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AT ANY TIME, WITH OR WITHOUT
NOTICE, FOR ANY REASON OR NO REASON.


 


5.2   COVENANTS OF EMPLOYEE. EMPLOYEE AGREES THAT HE WILL PROVIDE REASONABLE
ASSISTANCE WITH RESPECT TO THE NEGOTIATION AND CONSUMMATION OF ANY CHANGE OF
CONTROL, INCLUDING ALL DUE DILIGENCE PROCEDURES UNDERTAKEN IN CONNECTION
THEREWITH OR THE WINDING-UP OF THE COMPANY’S AFFAIRS.


 


5.3   TERMINATION. THE TERMS OF THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER
OF (I) THE DATE OF VOLUNTARY TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY OR ANY SURVIVING COMPANY BY EMPLOYEE FOR ANY REASON OTHER THAN
INVOLUNTARY TERMINATION, (II) THE DATE OF TERMINATION OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR ANY SURVIVING COMPANY FOR CAUSE, (III) THE DATE OF
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY SURVIVING COMPANY
BECAUSE EMPLOYEE DIES OR BECOMES DISABLED (DISABLED MEANS THAT EMPLOYEE SHALL
HAVE FAILED, DUE TO ILLNESS OR OTHER PHYSICAL OR MENTAL INCAPACITY, TO RENDER
SERVICES OF THE CHARACTER CONTEMPLATED BY THIS AGREEMENT FOR AN AGGREGATE OF
MORE THAN NINETY

 

4

--------------------------------------------------------------------------------


 

(90) calendar days during any twelve (12) month period.), and (iv) the date that
all obligations of the parties hereunder have been satisfied.


 


5.4   NOTICES. ANY NOTICES PROVIDED HEREUNDER MUST BE IN WRITING AND SUCH
NOTICES OR ANY OTHER WRITTEN COMMUNICATION SHALL BE DEEMED EFFECTIVE UPON THE
EARLIER OF PERSONAL DELIVERY (INCLUDING DELIVERY BY FACSIMILE) OR THE THIRD DAY
AFTER MAILING BY FIRST CLASS MAIL, TO THE COMPANY AT ITS PRIMARY OFFICE LOCATION
AND TO EMPLOYEE AT EMPLOYEE’S ADDRESS AS LISTED IN THE COMPANY’S PAYROLL
RECORDS. ANY PAYMENTS MADE BY THE COMPANY TO EMPLOYEE UNDER THE TERMS OF THIS
AGREEMENT SHALL BE DELIVERED TO EMPLOYEE EITHER IN PERSON OR AT THE ADDRESS AS
LISTED IN THE COMPANY’S PAYROLL RECORDS.


 


5.5   SEVERABILITY. IF A LEGAL AUTHORITY OF COMPETENT JURISDICTION DETERMINES
THAT ANY TERM OR PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE, IN
WHOLE OR IN PART, THEN THE REMAINING TERMS AND PROVISIONS HEREOF SHALL BE
UNIMPAIRED. SUCH LEGAL AUTHORITY WILL HAVE THE AUTHORITY TO MODIFY OR REPLACE
THE INVALID OR UNENFORCEABLE TERM OR PROVISION WITH A VALID AND ENFORCEABLE TERM
OR PROVISION THAT MOST ACCURATELY EMBODIES THE PARTIES’ INTENTION WITH RESPECT
TO THE INVALID OR UNENFORCEABLE TERM OR PROVISION.


 


5.6   COMPLETE AGREEMENT. THIS AGREEMENT, INCLUDING ATTACHMENT A AND ANY OTHER
WRITTEN AGREEMENTS REFERRED TO IN THIS AGREEMENT, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY WITH REGARD TO THE SUBJECT MATTER
HEREOF.


 


5.7   AMENDMENT OR TERMINATION OF AGREEMENT. THIS AGREEMENT MAY BE CHANGED OR
TERMINATED ONLY UPON THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND EMPLOYEE. THE
WRITTEN CONSENT OF THE COMPANY TO A CHANGE OR TERMINATION OF THIS AGREEMENT MUST
BE SIGNED BY AN OFFICER OF THE COMPANY AFTER SUCH CHANGE OR TERMINATION HAS BEEN
APPROVED BY THE BOARD.


 


5.8   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS, ANY
ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE THAN ONE PARTY, BUT ALL OF
WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


5.9   SUCCESSORS AND ASSIGNS. THIS AGREEMENT IS INTENDED TO BIND AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY EMPLOYEE AND THE COMPANY, AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS, EXCEPT THAT
EMPLOYEE MAY NOT ASSIGN ANY DUTIES HEREUNDER AND MAY NOT ASSIGN ANY RIGHTS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL
NOT BE WITHHELD UNREASONABLY.


 


5.10 ATTORNEYS’ FEES. IF EITHER PARTY HERETO BRINGS ANY ACTION TO ENFORCE HIS OR
ITS RIGHTS HEREUNDER, THE PREVAILING PARTY IN ANY SUCH ACTION SHALL BE ENTITLED
TO RECOVER HIS OR ITS REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN
CONNECTION WITH SUCH ACTION.


 


5.11 ADVICE OF COUNSEL. EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS HAD THE
OPPORTUNITY TO (AND WAS ENCOURAGED TO) OBTAIN THE ADVICE OF INDEPENDENT COUNSEL
WITH RESPECT TO THE REVIEW, PREPARATION AND EXECUTION OF THIS AGREEMENT.
EMPLOYEE FURTHER ACKNOWLEDGES THAT HELLER EHRMAN LLP REPRESENTED SOLELY THE
INTERESTS OF THE COMPANY WITH RESPECT TO PREPARATION OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


5.12 CHOICE OF LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO SUCH STATE’S CONFLICT OF LAWS RULES.


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

iVOW, INC.

EMPLOYEE

 

 

By:

/s/     GEORGE B. DEHUFF

 

By:

/s/     MICHAEL H. OWENS

 

George B. DeHuff

Michael H. Owens, M.D.

Chairman, Compensation Committee

Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

Certain capitalized terms used in this Release are defined in the Retention
Agreement (the “Agreement”) which each party hereto has executed and of which
this Release is a part.

 

Employee hereby confirms his continuing obligations under the Company’s
proprietary information and inventions agreement.

 

Except as otherwise set forth in this Release, each party hereto hereby
releases, acquits and forever discharges the other party, such other party’s
parents and subsidiaries, and their officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification one party hereto may
have against the other party hereto), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date of execution
of this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with Employee’s
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Art of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify Employee pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law;
and provided further, however, that nothing herein shall release the Company
from claims by Employee arising after the date of this Release based solely on
Employee’s rights as a stockholder of the Company.

 

In giving this release, which includes claims that may be unknown at present,
each party hereto acknowledges that it has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” Each party hereto expressly
waives and relinquishes all rights and benefits under Section 1542 of the
California Civil Code and any law of any jurisdiction of similar effect with
respect to the release of any unknown or unsuspected claims against the other
party.

 

7

--------------------------------------------------------------------------------


 

Employee acknowledges that he is knowingly and voluntarily waiving and releasing
any rights he may have under ADEA. Employee also acknowledges that the
consideration given under the Agreement for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which he was
already entitled. Employee further acknowledges that he has been advised by this
writing, as required by the ADEA, that: (A) the waiver and release herein do not
apply to any rights or claims that may arise on or after the date of execution
of this Release; (B) he has the right to consult with an attorney prior to
executing this Release; (C) he has twenty-one (21) days to consider this Release
(although he may choose to voluntarily execute this Release earlier); (D) he has
seven (7) days following the execution of this Release by the parties to revoke
the Release; and (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after
this Release is executed by Employee.

 

 

iVOW, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------